UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 8, 2013 Assisted Living Concepts, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 001-13498 (Commission File No.) 93-1148702 (IRS Employer Identification No.) Willy Road, Menomonee Falls, Wisconsin 53051 (Address of Principal Executive Offices) (Zip Code) (262) 257-8888 (Registrant’s Telephone Number, including Area Code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Attached as Exhibit 99.1 hereto is a copy of the press release dated July 8, 2013 issued by Assisted Living Concepts, Inc. Such press release is incorporated by reference herein. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following document is furnished herewith as an exhibit to this report: Exhibit No. Description Press Release dated July 8, 2013 issued by Assisted Living Concepts, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ASSISTED LIVING CONCEPTS, INC. By: /s/John Buono Name: John Buono Title: Senior Vice President, Chief Financial Officer & Treasurer Date:July 8, 2013 EXHIBIT INDEX Exhibit No. Description Press Release dated July 8, 2013 issued by Assisted Living Concepts, Inc.
